Citation Nr: 0319609	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What disability rating is warranted for the period from July 
6, 1988, for an anxiety disorder with agoraphobia and panic 
attacks?


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty for training from March to 
September, 1962.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, assigning a noncompensable rating with the grant of 
service connection for an anxiety condition with agoraphobia 
and panic attacks in partial remission, effective from the 
July 6, 1988 date of receipt of claim.  

In February 2000, the Board remanded the case for further 
development.  Following development, the case returns to the 
Board for further consideration.  


FINDINGS OF FACT


1.  The veteran's service connected anxiety disorder with 
agoraphobia and panic attacks have not been manifested by 
mild anxiety-type symptoms with mild social or industrial 
impairment, since July 6, 1988.

2.  The veteran's anxiety disorder with agoraphobia and panic 
attacks have not been manifested by occupational and social 
impairment due to mild or transient symptoms since July 6, 
1998.  


CONCLUSION OF LAW

The criteria for a compensable rating for an anxiety disorder 
with agoraphobia and panic attacks have not been met since 
July 6, 1988.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.132, Code 9400 (1996); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 3.655, 4.1, 4.3, 4.7, 4.130, Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the application of the 
VCAA in an April 2003 supplemental statement of the case.  He 
was both then and previously afforded notice of the 
requirements for an increased rating.  

Records were received from the State of Michigan Office of 
Disability Determination in April 1999, regarding an 
employment dispute whereby the veteran successfully avoided 
transfer to a different position requiring extensive travel, 
based on his anxiety with agoraphobia.  It appears that the 
records pertaining to that determination and the medical 
statements upon which it relied are contained within the 
claims folder.  Records were also received from the Social 
Security Administration prior to the RO's issuance of a 
supplemental statement of the case in April 2003.  There is 
no indication from the record that additional pertinent 
medical records are absent from the claims folder.  
 
The Board in its February 2000 remand asked that the veteran 
be requested to identify all treatment for his disorder since 
March 1996, asked that the RO the request those records with 
appropriate authorization, and asked that the appellant be 
afforded a VA examination.  The instructions were completed, 
save for the fact that a VA examination was not conducted due 
to the appellant's failure to report.  Requests were made for 
private medical and other pertinent records from health care 
providers who had examined or treated the veteran.  In 
response to a March 2000 RO request, the veteran submitted an 
April 2000 statement revealing that the only pertinent 
medical records since March 1996 concerned mental status 
examinations by John Reece, M.A., and Mark Zaroff, M.A   The 
RO, in turn, requested those records. 

The veteran also received prior treatment from Richard 
Westmaas, Ph.D., as is reflected in by an April 1988 letter 
that provider.  In response to a RO request for treatment 
records, however, the veteran submitted an October 2000 
letter from Dr. Westmaas which indicated that any treatment 
records had been destroyed. 

The veteran was scheduled for additional VA examinations in 
January 2001.  The appellant, however, stated that he was 
unable to report for that study at the Allen Park, Michigan 
VA Medical Center (VAMC) because his anxiety disorder, 
particularly his agoraphobia, precluded him from making the 
trip.  The veteran then requested an examination in a smaller 
city closer to his home, but the RO informed him that the 
psychiatric personnel necessary for evaluation of his 
condition were not available proximate to his place of 
residence.  The veteran in May 2001 requested a special 
dispensation, and the office of a Congressman made the same 
request.  VA, however, informed both the appellant and the 
Congressman that because VA psychiatrists who performed 
examinations were in Detroit and not in the smaller cities he 
had requested, no accommodation could be made.  The RO also 
informed the Office of the Congressman that despite his 
agoraphobia the record showed the appellant's participation 
in a golf league.  In light of the foregoing, the veteran has 
not undergone more recent psychiatric evaluation.  

Where, as in this case, the veteran is to be examined for a 
rating evaluation stemming from an original claim for 
compensation but does not avail himself of the examination, 
the determination is to be made based on the evidence of 
record.  38 C.F.R. § 3.655.   Because the veteran will not 
present himself for appropriate evaluation, there seems no 
reasonable possibility that further attempts to so develop 
the claim will be fruitful.

Based on a thorough review of the above-noted development, 
the Board is satisfied that all necessary development to 
satisfy the VCAA and the duty to assist has been completed.  
Additionally, affording the veteran further notice of what 
the VA will do or what he may do in furtherance of his claim 
is unnecessary, since there appears to be no additional 
notice or development that presents the reasonable 
possibility of furthering his claim.  The veteran has 
informed VA of all available evidence, what evidence has been 
obtained, and the veteran has reported that he is unable to 
report for further evaluation.  Hence, no such additional 
notice or development is necessary either to meet the 
requirements of the VCAA or those of the duty to assist the 
veteran generally, including pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Merits-Based Analysis

In this case, the issue for consideration is the rating or 
ratings to be assigned for the veteran's anxiety disorder 
with agoraphobia and panic attacks since July 6, 1998.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999) (in 
appeals from original grants of service connection, staged 
ratings may be assigned if so indicated by the evidentiary 
record).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

The appellant is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, for a generalized anxiety disorder.  
Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,700 (1996).  The new criteria for evaluating 
psychiatric disabilities are codified at 38 C.F.R. § 4.130 
(2002).  Nonetheless, in Karnas, 1 Vet. App. at 312-13, the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In light of Karnas, the Board will proceed to analyze the 
veteran's claim under both criteria to determine if one is 
more favorable to him.  The new rating criteria are not for 
application in this case prior to November 7, 1996.  
38 U.S.C.A. § 5110 (West 2002).

Under the rating code for psychoneurotic disorders, including 
Diagnostic Code 9400, applicable prior to November 7, 1996, 
(the old code), where there was a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment, a 30 percent rating was assigned.  
Where there was less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating was assigned.  Finally, where there were 
neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability, a noncompensable rating was assigned.  
38 C.F.R. § 4.132 (1996).

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9400, a 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled with continuous medication.  A noncompensable 
rating is assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130 (2002).  

Mauerhan v. Principi, 16 Vet. App. 436 (2002), provides 
important guidance in the application of the current 
psychiatric rating criteria.  The United States Court of 
Appeals for Veterans Claims (Court) stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  Id. at 442-3.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV) p. 
32.  GAF scores ranging from 71 to 80 reflect transient and 
expectable reactions to psychosocial stressors if symptoms 
are present (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The veteran alleged in a June 1998 VA Form 9 that his current 
psychiatric disability warrants a 50 percent evaluation due 
to unspecified impairments.  

The medical records within the claims folder dating from July 
6, 1988 to the present, consist of a private psychologist's 
letter, private medical evaluations, and a March 1996 VA 
examination report.  As discussed above, these constitute all 
the medical records from the period which are available.  

At a March 1996 VA psychiatric examination, the veteran 
reported that his psychiatric impairment consisted 
principally of agoraphobia with panic attacks, which 
manifested when he had to drive in to the city of Allen Park, 
for the current examination.  He denied retiring from the 
State of Michigan Transportation Department due to a medical 
condition.  He added that it had been somewhat of a struggle 
to make it to retirement, since they had wanted to transfer 
him, which he had not wanted, but he managed avoid the 
transfer on the basis of his agoraphobia with the support of 
medical documentation.  He also contended that his 
agoraphobia indirectly caused him not to obtain promotions or 
raises or other benefits during his career. 

The VA examiner noted that the veteran had been diagnosed 
with paranoid schizophrenia in 1974, but further noted that 
the condition had apparently had a rapid onset and rapid 
resolution.  Looking further at past medical records, the VA 
examiner noted that the veteran had been prescribed 
medications in the year prior to the 1974 diagnosis that 
could have precipitated psychotic symptoms, with eventual 
resolution of those symptoms following cessation of those 
drug regimes.  The appellant reported using Zanax over the 
prior 10 years.  

Mental status examination revealed that the veteran was 
alert, well developed, well nourished, normally proportioned, 
and with excellent or superior health and personal hygiene.  
The examiner also observed that the veteran seemed very well 
controlled and mature, though with a sense of humor.  The 
veteran reported that he and his wife shared the driving for 
the approximate 200-mile trip for the examination.   He 
reported seeing a therapist in cooperation with his general 
physician, though he did not see the therapist regularly.  He 
added that he had not used any alcohol since 1985, and 
reported having no history of self-harm or violent tendencies 
and denied hearing voices.  He also denied difficulties with 
the law.  He reported currently transitioning to retirement 
living.  On examination, the veteran correctly performed 
basic memory and arithmetic tests.  The examiner diagnosed an 
anxiety condition, with agoraphobia and panic attacks, in 
partial remission, and assigned a Global Assessment of 
Functioning (GAF) Scale score of 80.  

As noted above, the veteran has not undergone a more recent 
VA psychiatric evaluation than the March 1996 examination.  
Accordingly, because the veteran will not avail himself of an 
additional examination for a rating for his original claim 
for compensation, the appropriate rating is to be determined 
based on the evidence of record.  38 C.F.R. §  3.655.

In December 1997, the veteran was seen by Margaret K Cappone, 
Ph.D., and John S. Reece, M.A., in connection with an 
application for benefits filed with the State of Michigan.  
He reported a history of anxiety, agoraphobia, and occasional 
panic attacks.  Problems with sleep and/or appetite were 
denied.  The veteran also denied receiving any medical care 
or using any medication stating that he was "functioning 
pretty well for the most part."  The veteran stated that he 
had been continuously married to the same woman since 1967, 
and that he worked for 31 years with the Michigan Department 
of Transportation.  He described his marital relationship as 
good, and declined to describe any marital stresses.  The 
appellant's relationship with his children was described as 
good, and he stated that in the summer he belonged to a golf 
league which he attended about once a week.  

Mental status examination revealed that the veteran was 
oriented and in contact with reality.  There was no evidence 
of hyperactivity or psychomotor retardation.  His dress and 
hygiene were normal.  His interpersonal manners were, 
however, quite constricted as he did not volunteer 
information and he showed a reluctance to do so when asked.  
Insight was judged to be questionable, with vagueness noted 
in the minimal amount of speech.  Still, there was no 
evidence of blocked, illogical, pressured, slowed, or 
circumstantial speech.  The examiner found the veteran quite 
suspicious and guarded.  His affect was flat.  The veteran 
denied feelings of depression, and memory testing, fund of 
knowledge, and calculation studies revealed no abnormality.  
The diagnosis was paranoid schizophrenia, in partial 
remission  A GAF score of 65 was assigned.

In February 1999, the veteran was examined by Mark Zaroff, 
M.A., and Dr. Cappone.  He reported a history of agoraphobia, 
anxiety and panic attacks since service.  He also reported a 
history of schizophrenia.  The appellant stated that his 
symptoms remained the same although there were periods when 
they were worse.  The veteran stated that he felt oppressed 
at his job, although he was not employed at the time of 
examination.  He denied being hospitalized since 1974, denied 
using any medication since 1996, and denied receiving any 
current therapy.  He was still married, and he described a 
long work history with the Michigan Department of 
Transportation.  During summer months the appellant stated 
that he played golf, but as of late, he reported watching his 
grandchildren participate in sports.

Mental status examination revealed the appellant to be 
oriented, appropriately dressed, and to report for the 
examination on time.  He maintained a suspicious facial 
expression.  He was guarded and withdrawn.  He did not 
exaggerate his symptoms.  The examiner was not clear whether 
the appellant had good contact with reality, although for the 
most part it appeared that he did.  Insight was judged to be 
limited.  The veteran's answers to questions were brief, but 
focused and topic directed.  He denied hallucinations, 
obsessions, and believed that he controlled his own thoughts.  
Suicidal ideation and somatic complaints were denied.  There 
was no gross impairment on memory, fund of knowledge or 
calculation testing.  The diagnoses were paranoid type 
schizophrenia, in remission; and a history of a panic 
disorder with agoraphobia.  A GAF score of 60 was assigned. 

The claims folder also contains subjective assessments of the 
service connected disorder by the veteran and his wife in 
forms completed in 1997 and 1998.  Therein they both note 
that the appellant became anxious in stressful situations or 
when in crowds.  The veteran indicated that he occasionally 
had difficulty sleeping when anxious.  Neither the veteran 
nor his wife indicated that the appellant was significantly 
prevented from performing their chosen normal daily 
activities, either in work or play, due to his anxiety 
disorder.  

In an April 1988 letter Richard Westmaas, Ph.D., states that 
he treated the veteran in 1983.  Dr. Westmaas noted that the 
veteran had shown improvement both in his ability to cope 
with stressful situations and his ability to interact in 
public places, such as going to coffee shops with his work 
crew more frequently.  The psychologist wrote the letter in 
support of the an appeal for an exemption from a work 
transfer to another location.  Dr. Westmaas concluded that 
the veteran's panic disorder with agoraphobia would be 
exacerbated by a transfer, causing a return of more severe 
symptoms from which the veteran did not suffer presently.  

In June 1999, the Social Security Administration denied an 
application for disability benefits based on the foregoing 
evidence.

In this case, the record shows that the veteran's anxiety 
disorder with agoraphobia is clinically shown to cause not 
more than transient and expectable reactions to psychosocial 
stressors.  While there may be evidence of some slight 
impairment, there is no evidence that these reactions cause 
mild social and industrial inadaptability, or mild transient 
symptoms.  In this regard, it is well to note that the VA 
examination in March 1996 found that the veteran was alert, 
and very well controlled.  Importantly, subsequent 
examinations in December 1997 and February 1999 did not even 
find any evidence that the appellant still suffered from the 
service connected anxiety disorder with agoraphobia.  Rather, 
the examiners found that the veteran had schizophrenia, a non 
service connected disorder.  At best, one examiner found only 
a history of agoraphobia, but no symptoms were specifically 
related thereto.  Lastly, there is no evidence of any 
occupational impairment due to agoraphobia with anxiety, or 
that the veteran has been on continuous medication since July 
1988 for agoraphobia with anxiety.  As such, the 
preponderance of the evidence is against granting a 
compensable evaluation at any time since July 6, 1988.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for an anxiety disorder with agoraphobia 
and panic attacks for the period since July 6, 1988, is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

